Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
*1085As a result of a physical altercation involving petitioner and two correction officers, petitioner was charged in a misbehavior report with engaging in violent conduct, assaulting staff and refusing a direct order. Following a tier III disciplinary hearing, petitioner was found guilty of all charges. On administrative appeal, the determination was affirmed with a modified penalty of 15 months in the special housing unit and a corresponding loss of privileges, as well as a recommended loss of good time. This CPLR article 78 proceeding ensued.
We confirm. Contrary to petitioner’s assertion, the misbehavior report and testimony at the hearing, together with the related documentation and photographs, provide substantial evidence to support the determination of guilt (see Matter of Johnson v Goord, 40 AD3d 1335, 1336 [2007]). Petitioner’s remaining contentions, including his claims that the gaps in the hearing transcript preclude meaningful appellate review and the modified penalty was excessive, have been examined and found to be unavailing.
Cardona, P.J., Peters, Carpinello, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.